Citation Nr: 0812900	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-09 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1986 to 
August 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The July 2006 VA examiner notes that the veteran has been 
treated at a number of mental health facilities since 2004, 
including the Horsham Clinic and Abbington Hospital.  These 
records are pertinent to the veteran's claim for an increased 
rating of her service-connected PTSD and are not currently in 
the record.  These records should be obtained.  See 38 C.F.R. 
3.159(c)(1) (2007).  

Additionally, the Board notes that in her May 2005 Notice of 
Disagreement and March 2006 Substantive Appeal, the veteran 
specifically requested a female examiner.  The Board further 
notes that on the veteran's informal hearing presentation the 
veteran's representative asserted that the reason for this 
request  was because of the etiology of the service connected 
PTSD being personal assault, date rape.  Accordingly, the 
veteran should be provided a new VA psychiatric examination, 
by a female psychiatrist - if possible - to determine the 
current severity of her PTSD.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

The Board notes that the veteran should be provided the 
notice required under 38 U.S.C.A. §  5103(a) (West 2002).  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the claim for a 
higher rating for PTSD.  The notice letter 
must explain that evidence is required to 
demonstrate the worsening of the service-
connected condition and the effect of that 
worsening on the claimant's occupational 
and daily life, or to provide, at least in 
general terms, the criteria beyond the 
effect of the worsening of the disability 
upon the occupational and daily life that 
is necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test result).  
The notice letter should also provide 
examples of the types of medical and lay 
evidence that the veteran may submit that 
are relevant to establishing increased 
compensation.  The veteran should then be 
afforded an appropriate period of time to 
respond. The RO should attempt to obtain 
any additional evidence identified by the 
veteran.

2.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have provided her 
psychiatric treatment since December 2004.  
After obtaining any necessary 
authorizations from the veteran, the RO 
should request copies of the records of 
such identified treatment or examinations, 
to include all records from the Horsham 
Clinic and Abbington Hospital.

3.	When the above has been accomplished, 
schedule the
veteran for an examination to ascertain 
the nature of all psychiatric 
disability(ies) present and the proper 
diagnosis(es) and ratings thereof, 
specifically to include the degree of PTSD 
present, if possible utilizing a female 
psychiatrist.  The claims file must be 
made available to the examiner for review.

4.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran and her 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


